Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
                                                                                                                                    UST-17


                                                                                                    Case Number: 19-62049-tmr11
                                                                                                    Report Mo/Yr:            Mar-20
                                         19-62049-tmr11
Debtor:                                  4 Him Food Group, LLC
                                         4 Him Food Group, LLC
                                                UST-17, STATEMENT OF OPERATIONS (Continued)



Question 6 - Case Progress. Explain what progress the debtor has made during the reporting month toward confirmation of a plan of
reorganization.

    Hearing on disclosure statement scheduled for May 13, 2020




                                                                                                Estimated Date
                                                                                                  To be Filed
                                                                              Filed ?             If not Filed
                                         Disclosure Statement:                 Yes

                                         Plan of Reorganization:               Yes




WHERE TO FILE A MONTHLY OPERATING REPORT: Local Bankruptcy Rule 2015-2 requires the debtor to file its monthly
financial report with the U.S. Bankruptcy Court.


File the original….(select only one)

For a Chapter 11 case filed in Portland, OR:                           For a Chapter 11 case filed in Eugene, OR:
                             United States Bankruptcy Court                                 United States Bankruptcy Court
                             1001 SW 5th Avenue, 7th floor                                  405 East 8th Avenue, Suite 2600
                             Portland, OR 97204                                             Eugene, OR 97401


CERTIFICATION: The undersigned certifies that copies of this report and supporting documents have been served upon each of
the following persons in this case: U.S. Trustee; the chairperson of each official committee of creditors or equity security holders
and the attorney(s) for each such committee; the debtor and the debtor's attorney; and the trustee and the trustee's attorney, if
applicable.

      /s/ Timothy A. Solomon                                                             4/21/2020
BY:_____________________________________________                            DATE:____________________

TITLE:__Counsel to Debtor_______________________                           PHONE NUMBER:_971-436-0194_____________

Send U.S. Trustee's copy to: (select only one)

For a Chapter 11 case filed in Portland, OR:                       For a Chapter 11 case filed in Eugene, OR:

Office of the United States Trustee                                Office of the United States Trustee
620 SW Main Street, Suite 213                                      405 East 8th Avenue, Suite 1100
Portland, OR 97205                                                 Eugene, OR 97401




          Monthly Operating Report -Corporate or Partnership Debtor                                                     Page 1 of 1
          United States Trustee-Oregon                                                                                  (Revised 3/4/11)



                                               Case 19-62049-tmr11       Doc 108        Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
Case 19-62049-tmr11   Doc 108   Filed 04/21/20
